DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,847,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Allison et al.(USPubN 2018/0102143)) does not disclose, with respect to claim 16, classifying first and second sound effects in a first video or a first computer simulation or both a first video and a first computer simulation; and based at least in part on the classifying, providing sound effect predictions for a second video or second computer simulation or both a second video and a second computer simulation, wherein the classifying comprises: inputting the first computer simulation without sound to at least a first neural network (NN) trained to learn correlations between visual features in video and sound effect (SFX) tags; inputting to the first NN information from at least a first model comprising ground truth classifications of SFX and/or predicted SFX tags as claimed.  Rather, Allison et al. discloses automatically producing media content (e.g., a video composition) using several inputs uploaded by an unmanned aerial vehicle (UAV) copter, an operator device, and/or some other computing device. More specifically, production and modification techniques based on sensor-driven events are described herein that allow videos to be created on behalf of a user of the UAV copter. Interesting segments of raw video recorded by the UAV copter can be formed into a video composition based on sensor events that are indicative of interesting real world events. The sensors responsible for detecting the events may be connected to (or housed within) the UAV copter, the operator device, and/or some other computing device. Sensor measurements can also be used to modify the positioning, movement pattern, focus level/point, etc., of the UAV copter responsible for generating the raw video.  The same reasoning applies to claim 1 mutatis mutandis.  Accordingly, claims 1-8, and 16-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484